PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. CODE OF ETHICS Amended and Restated as of September 9, 2014 I. BACKGROUND The Code of Ethics (the “Code”) has been adopted by Provident Trust Company (“Provident” or the “Adviser”) and Provident Mutual Funds, Inc. (the “Company” or the “Fund”) to comply with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and Rule 17j-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”). II. DEFINITIONS A. “Access Person” means (i) any director or officer of the Adviser or the Company; (ii) any supervised person of the Adviser who has access to non-public information regarding any clients’ purchase or sale of securities, or non-public information regarding the portfolio holdings of any Affiliated Fund; (iii) any supervised person who is involved in making securities recommendations to clients or Affiliated Funds, or who has access to such recommendations that are non-public; and (iv) any natural person in a control relationship to the Adviser or the Company who normally obtains information concerning recommendations made to an Affiliated Fund with regard to the purchases or sales of a security. B. “Advisory Client” means any client (including both investment companies and managed accounts) for which the Adviser (i) serves as investment adviser or subadviser, (ii) renders investment advice, or (iii) makes investment decisions. C. “Affiliated Fund” means any fund for which Adviser serves as investment adviser or subadviser or any fund whose investment adviser or principal underwriter controls Adviser, is controlled by Adviser, or is under common control with Adviser. D. “Automatic investment plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in or from investment accounts in accordance with a predetermined schedule and allocation, including a dividend reinvestment plan. E. A security is “being considered for purchase or sale” when a recommendation to purchase or sell a security has been made and communicated and, with respect to the person making the recommendation, when such person seriously considers making such a recommendation. F. “Beneficial ownership” shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder, except that the determination of direct or indirect beneficial ownership shall apply to all securities which an Access Person has or acquires.As a general matter, “beneficial ownership” will be attributed to an Access Person in all instances where the person (i) possesses the ability to purchase or sell the security (or the ability to direct the disposition of the security); (ii) possesses the voting power (including the power to vote or to direct the voting) over such security; or (iii) receives any benefits substantially equivalent to those of ownership.Although the following is not an exhaustive list, a person generally would be regarded to be the beneficial owner of the following: i. securities held in the person’s own name; ii. securities held with another in joint tenancy, as tenants in common, or in other joint ownership arrangements; iii. securities held by a bank or broker as a nominee or custodian on such person’s behalf or pledged as collateral for a loan; iv. securities held by members of the person’s immediate family sharing the same household (“immediate family” means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships); v. securities held by a relative not residing in the person’s home if the person is a custodian, guardian, or otherwise has controlling influence over the purchase, sale, or voting of such securities; vi. securities held by a trust for which the person serves as a trustee and in which the person has a pecuniary interest (including pecuniary interests by virtue of performance fees and by virtue of holdings by the person’s immediate family); vii. securities held by a trust in which the person is a beneficiary and has or shares the power to make purchase or sale decisions; viii. securities held by a trust if such person is a settler or grantor of the trust and reserves the right to revoke the trust without the consent of another person, unless the settler or grantor does not exercise or share investment control over the securities; ix. securities held by a general partnership or limited partnership in which the person is a general partner; and 2 x. securities owned by a corporation which is directly or indirectly controlled by, or under common control with, such person. G. “Chief Compliance Officer” means the individual with compliance responsibilities as designated as such by the Board of Directors of the Company. H. “Code” means this Code of Ethics. I. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the Investment Company Act.As a general matter, “control” means the power to exercise a controlling influence.The “power to exercise a controlling influence” is intended to include situations where there is less than absolute and complete domination and includes not only the active exercise of power, but also the latent existence of power.Anyone who beneficially owns, either directly or through one or more controlled entities, more than 25% of the voting securities of any entity shall be presumed to control such entity. J. “Disinterested director” means a director of the Fund who is not an “interested person” of the Fund within the meaning of Section 2(a)(19) of the Investment Company Act and the rules and regulations promulgated thereunder. K. “Federal Securities Laws” include the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Securities Act 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, Title V of the Gramm-Leach-Bliley Act and the Bank Secrecy Act as it relates to funds and investment advisers, all as amended from time to time, and the rules and regulations thereunder. L. “Independent director” means a director of the Fund who is not an “interested person” of the Fund within the meaning of Section 2(a)(19) of the Investment Company Act. M. “Initial public offering” means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Section 13 or Section 15(d) of the Securities Exchange Act of 1933. N. “Limited offering” means an offering that is exempt from registration under Section 4(2) or 4(6) of the Securities Act of 1933, as amended, or pursuant to Rule 504, 505 or 506 under such act. O. “Public Company” means any entity subject to the reporting requirements of the Securities Exchange Act of 1934. P. “Purchase or sale of a security” includes, among other things, the writing of an option to purchase or sell a security. 3 Q. “Security” shall have the meaning set forth in Section 2(a)(36) of the Investment Company Act and includes:common stocks, preferred stocks, debt securities; options on and warrants to purchase common stocks, preferred stocks or debt securities; trust certificates, depository receipts (including ADRs) or other certificates of interest or participation in any securities; shares of closed-end investment companies, futures, commodities and Related Securities. “Related Securities” are instruments and securities that are related to, but not the same as, a security.For example, a Related Security may be convertible into a security, or give its holder the right to purchase the security. The term “security” also includes private investments, including oil and gas ventures, real estate syndicates and other investments which are not publicly traded.Security does not include direct obligations of the government of the United States; bankers’ acceptances, bank certificates of deposit, commercial paper, and high quality short-term debt instruments, including repurchase agreements; shares issued by money market funds; shares of registered open-end investment companies (mutual funds) other than Affiliated Funds; shares issued by unit investment trusts that are invested exclusively in open-end funds, none of which are Affiliated Funds; and interests in 529 plans provided that the Adviser does not manage, distribute, market or underwrite the 529 plan or underlying investments. Notwithstanding any of the above, all Exchange Traded Funds (“ETFs”), whether open-end investment companies or unit investment trusts, are included in the definition of security for purposes of this Code R. “Supervised person” means any officer, director (or other person occupying a similar status or performing similar functions), or employee of the Adviser or the Company, or other person who provides investment advice on behalf of the Adviser and is subject to the supervision and control of the Adviser. III. GENERAL FIDUCIARY PRINCIPLES In addition to the specific principles enunciated in this Amended and Restated Code of Ethics (the “Code of Ethics”), all Access Persons shall be governed by applicable federal and state securities laws and the following general fiduciary principles: A. The duty at all times to place the interests of Advisory Clients and Fund shareholders above all others; B. The requirement that all personal securities transactions be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; and C. The fundamental standard that no Access Person should take inappropriate advantage of their position with the Adviser or Company. 4 IV. PROHIBITED ACTIVITIES A. No Access Person shall purchase or sell, directly or indirectly, any security in which he or she has, or by reason of such transaction acquires, any direct or indirect beneficial ownership and the Adviser (on behalf of the Fund or any other of it Advisory Clients): (i) Has a pending “buy” or “sell” order in that same security; (ii) Has purchased or sold that same security within 7 days (before or after); or (iii) Is considering purchasing or selling that same security.See Section II.E. for the definition of a security being considered for purchase or sale Exception: an Access Person may purchase or sell the same security as an Advisory Client provided that the Access Person executes the purchase or sale of the security either; (i) at the same time as the Advisory Client purchases or sells the security, respectively, for the same or worse price as that received by the Advisory Client, (ii) if the transactions are effected as part of a bunched trade executed on behalf of a majority of Adviser’s discretionary equity accounts, or (iii) after the Advisory Client completes its purchase or sale, respectively, in instances in which the broker fails to execute the transaction on behalf of the Access Person as part of the bunched trade. B. No Access Person shall acquire any securities in an initial public offering or limited offering without prior approval from the Chief Compliance Officer.In determining whether approval should be granted, the Chief Compliance Officer should consider: (i) whether the investment opportunity should be reserved for Advisory Clients or Fund Shareholders; and (ii) whether the opportunity is being offered to an individual by virtue of his or her position with the Adviser or the Company. The Adviser or the Company must maintain a record of any decision, and the reasons supporting the decision, to approve the acquisition by Access Persons for at least five years after the end of the fiscal year in which the approval is granted.In the event approval is granted, the Access Person must disclose the investment when he or she plays a material role in the Adviser’s subsequent consideration of an investment in the issuer.In such circumstances, the Adviser’s decision to purchase securities of the issuer will be subject to an independent review by personnel with no personal interest in the issuer. 5 C. No Access Person shall receive from any person or entity that does business with the Adviser or the Company any gift or other offering of more than de minimis value (less than $100) on an annual basis. D. No Access Person shall serve on the board of directors of a publicly traded company without prior authorization from the Chief Compliance Officer based upon a determination that the board service would not be inconsistent with the interests of the Adviser and its clients, including the Fund and its shareholders.In the event the board service is authorized, Access Persons serving as directors must be isolated from those making investment decisions regarding that security through a “Chinese wall.” E. The prohibitions of Section IV shall not apply to: (i) Purchases or sales of securities effected in any account over which the Access Person has no direct or indirect influence or control (e.g., a blind trust); (ii) Purchases or sales of securities which are part of an automatic investment plan; and (iii) Purchases of securities effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired. V. PRECLEARANCE Except for (i) transactions set forth in Section IV(E), (ii) transactions by any independent director of the Company, (iii) transactions by any director of the Adviser who is not also an officer or employee of the Adviser, (iii) transactions effected as part of a bunched trade executed on behalf of a majority of Adviser’s discretionary equity accounts, and (iv) any transactions by an independent contractor performing services for the Adviser or the Company, advance clearance is required for all personal securities transactions.A form provided for advance clearance is attached as Appendix 1.Clearance requests should be submitted in writing to the Chief Compliance Officer, or in his absence the Assistant Compliance Officer, who may approve or disapprove such transactions on the grounds of compliance with this Code of Ethics or otherwise.Approval shall only be given when the person giving it has determined that the intended transaction does not fall within any of the prohibitions of this Code. VI. REPORTING A. Every Access Person shall deliver to the Chief Compliance Officer a “Quarterly Personal Securities Transaction Report” (see Appendix 2), containing the information described in Section VI(B) below, even if such Access Person has no personal securities transactions to report for the reporting period, not later than thirty (30) days after the end of each calendar quarter.An Access Person may satisfy the quarterly reporting requirements by attaching to the report broker trade confirmations or account statements that contain all of the required information or by arranging to have such confirmations and account statements sent directly to the Chief Compliance Officer. 6 B. Every Access Person shall report the information described below with respect to the transactions in any security in which such Access Person has, or by reason of such transaction acquires, any direct or indirect beneficial ownership in the security.Every report shall contain the following information: (i) The date of the transaction, the title, and as applicable the exchange ticker symbol or CUSIP number, interest rate and maturity date, the number of shares, and the principal amount of each security involved; (ii) The nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition); (iii) The price of the security at which the transaction was effected; (iv) The name of the broker, dealer or bank with or through whom the transaction was effected; and (v) The date the Access Person submits the report. This quarterly report must also include any new accounts established during the period with a bank or broker/dealer and include the name of the bank or broker/dealer, the account number and the date the account was established. C. Every Access Person shall deliver to the Chief Compliance Officer an “Initial Personal Securities Holding Report” (see Appendix 3) containing all personal securities holdings within ten (10) days of such person’s commencement of employment (which information must be current as of a date no more than 45 days prior to the date the person becomes an Access Person). D. Every Access Person shall deliver to the Chief Compliance Officer an “Annual Personal Securities Holding Report” (see Appendix 4) containing all personal securities holdings as of December 31st.Such annual report must be received by the Chief Compliance Officer no later than February 14th of each year. E. The Chief Compliance Officer shall review all reports required to be submitted pursuant to this Code of Ethics to determine compliance with the personal trading restrictions in this Code of Ethics.The Chief Compliance Officer’s personal securities transactions shall be submitted to and reviewed by the Assistant Compliance Officer. F. Any report filed pursuant to this Code of Ethics may contain a statement that the report shall not be construed as an admission by the person making such report that he or she has any direct or indirect beneficial ownership in the security to which the report relates. 7 VII. EXEMPTIONS FROM REPORTING REQUIREMENTS An Access Person is not required to submit: A. Any report with respect to securities held in accounts over which the Access Person has no direct or indirect influence or control (e.g., a blind trust); and B. A quarterly transaction report with respect to transactions effected pursuant to an automatic investment plan. VIII. REQUIREMENTS OF INDEPENDENT DIRECTORS OF THE FUND Independent directors are exempt from the trading restrictions outlined above in Section IV and all reporting requirements outlined above in Section VI except as the following describes.An independent director of the Fund need only report a transaction in a security if such director knew or, in the ordinary course of fulfilling his or her official duties as a director of the Funds should have known that, during the 15-day period immediately before or after the date of the transaction by the director, such security was purchased or sold by the Fund or was being considered for purchase or sale by the Fund.Such transactions shall be reported to and monitored by the Chief Compliance Officer using the form attached as Appendix 7. IX. COMPLIANCE WITH THE CODE OF ETHICS A. The Chief Compliance Officer shall maintain a list of all Access Persons and shall (i) notify each Access Person of his/her reporting obligations under this Code of Ethics, and (ii) provide each Access Person with a copy of this Code of Ethics and any amendments. B. All Access Persons (other than independent directors of the Fund) shall make certain certifications upon becoming an Access Person, using the form attached hereto as Appendix 5. C. All Access Persons (other than independent directors of the Fund) shall make certain certifications annually, using the form attached hereto as Appendix 6. D. The Chief Compliance Officer of the Adviser shall prepare an annual report to the Board of Directors of the Adviser which shall: (i) Summarize existing procedures concerning personal investing if necessary; (ii) Identify any recommended changes in existing restrictions or procedures based upon the Adviser’s experience under its Code of Ethics, evolving industry practices, or developments in laws or regulations; and 8 (iii) Certify that the Adviser has adopted procedures as are reasonably necessary to prevent access persons from violating the Code of Ethics. Interim reports will only be made to the Board of the Adviser if there are any violations during the quarter requiring remedial action or any material changes being made to the Code of Ethics. E. The Chief Compliance Officer of the Company shall prepare an annual report to the Board of Directors of the Company which shall: (i) Describe issues arising under the Code since the last report to the Board of Directors, including, but not limited to, information about material violations of the Code and sanctions imposed in response to such material violations; and (ii) Certify that the Fund and the Adviser has adopted such procedures as are reasonably necessary to prevent access persons from violating the Code. Interim reports will only be made to the Board of the Company if there are any violations during the quarter requiring remedial action or any material changes being made to the Code. F. Temporary or contract employees are to be evaluated on a case by case basis to determine their potential “Access Person” status based upon their roles and responsibilities. X. INSIDER TRADING POLICY AND PROCEDURES This Code of Ethics works in conjunction with the Adviser’s Policies and Procedures Concerning the Misuse of Material Non-Public Information (“Insider Trading Policies and Procedures”).Accordingly, Access Persons should familiarize themselves with the Insider Trading Policies and Procedures to ensure compliance with both sets of rules. XI. AGGREGATING TRADES Nothing in this Code of Ethics shall be deemed to prevent the Adviser from aggregating trades effected by the Adviser on behalf of Access Persons with trades effected by the Adviser on behalf of its Advisory Clients, including the Fund, so long as the terms and provisions of this Code of Ethics are complied with. XII. SANCTIONS Supervised persons are required to promptly report any violation or suspected violation of this Code of Ethics to the Chief Compliance Officer.Upon discovering a violation of this Code of Ethics, the Chief Compliance Officer and the Board of Directors of the Adviser or Company may impose such sanctions as they deem appropriate, including, among other sanctions, a letter of censure or suspension, or termination of the employment of the violator.The Adviser or Company’s Boards of Directors will be promptly informed of any material violations of this Code of Ethics. 9 XIII. RECORDKEEPING A. The Adviser and Company shall maintain the following books and records relating to this Code of Ethics for the following time periods: (i) A record of each report made by Access Persons as required by Section VI of this Code of Ethics, including any broker confirmations or account statements submitted; (ii) A copy of the Code of Ethics that is in effect or was in effect at any time during the last five years; (iii) A record of (a) any violation of the Code of Ethics, and (b) any action taken as a result of such violation; (iv) A record of all written acknowledgements confirming receipt of the Code of Ethics or any amendments thereto for each person who is currently, or within the past five years was, an Access Person of the Adviser or Company; (v) A record of the names of persons who are currently, or within the past five years were, Access Persons of the Adviser or Company; and (vi) A record of any decision, and the reasons supporting the decision, to approve the acquisition of securities in an initial public offering or limited offering by Access Persons for at least five years after the end of the fiscal year in which the approval is granted. B. The books and records required under Sections XII(A)(i) and (iii) must be preserved for a period of not less than five years from the end of the fiscal year during which the last entry was made on such record, the first two years in an easily accessible place.The Adviser and Company shall preserve the records required under Sections XIII(A)(ii), (iv), (v) and (vi) for the periods indicated thereunder, the first two years at the principal place of business and the last three years in any easily accessible place (which may or may not be the Adviser’s principal place of business). 10 Appendix 1 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. PERSONAL TRADING REQUEST AND AUTHORIZATION FORM Personal Trading Request (to be completed prior to any personal trade) 1. Name: 2. Position: 3. Date of proposed transaction: 4. Name of the issuer, dollar amount and number of securities proposed to be purchased or sold: 5. Nature of the transaction (purchase or sale): 6. Broker, dealer, or bank through which the transaction is to be executed: 7. Are you or is a member of your immediate family an officer or director of the issuer of the securities or an affiliate of the issuer? Yes No If yes, please describe: 8. Describe the nature of any direct or indirect professional or business relationship that you may have with the issuer of the securities: 9. Are you aware of any material non-public information (insider information) regarding the security or the issuer? Yes No Does this transaction involve a limited offering (i.e., private placement) or an initial public offering? Yes No Are you aware of any facts regarding the proposed transaction, including the existence of any substantial economic relationship between the proposed transaction and any securities held or acquired by clients of the Adviser, that may be relevant to a determination as to the existence of a potential conflict of interest? Yes No Do you want an executed copy of this request for your files? Yes No To the best of my knowledge and belief, the answers provided above are true and correct. Signature: Date: Approval or Denial of Personal Trading Request [to be completed by the Chief Compliance Officer or Assistant Compliance Officer] Approved.The proposed transaction appears to be consistent with the policies described in the Code of Ethics.Pre-clearance is granted from and including: through Denied.The proposed transaction does not appear to be consistent with the policies described in the Code of Ethics and/or the conditions necessary for approval of the proposed transaction have not been satisfied.Pre-clearance is denied. Signature: Printed Name: Title: Date: Appendix 2 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. QUARTERLY COMPLIANCE REPORT (TO BE SUBMITTED WITHIN 30 DAYS OF QUARTER END, CHECK ALL THAT APPLY) PERSONAL SECURITIES TRANSACTION CERTIFICATION I am reporting below all transactions required to be reported for the period pursuant to the Code of Ethics: Access Person: Quarter Ended: (Print Name) (Date) Access Person: Date Signed: (Signature) (Date) o I had no reportable transactions during this reporting period. o I established new investment accounts during the period, as disclosed on the attached form. o All transactions required to be reported have been provided to the Chief Compliance Officer through duplicate confirmations and statements or are indicated below. o The reporting of any transaction below shall not be construed as an admission that I have any direct or indirect beneficial ownership in the subject security. U4 CHANGES CERTIFICATION o I do not hold a securities license with Provident Trust Company. o I have had no changes to my U4 to report during the reporting period. o Any changes to my U4 have been reported to the Chief Compliance Officer. CONFLICTS OF INTEREST CERTIFICATION o I have had no changes to my Annual Conflicts of Interest Certification to report during the reporting period. o Any changes to my Annual Conflicts of Interest Certification have been reported to the Chief Compliance Officer. POLITICAL CONTRIBUTIONS CERTIFICATION o I have made no political contributions to any individual candidate or organization affiliated with any client or shareholder indicated on the politically exposed inventory over the last two years. o GIFT REPORTING o I have no gifts to report for the period. o Any gifts I have given or received during the period have been added to the gift log. Appendix 3 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. INITIAL PERSONAL SECURITIES HOLDINGS REPORT In accordance with Section VI(C) of the Code of Ethics, please provide a list of all securities in which you have a beneficial interest. Name of access person: If different than (1), name of the person in whose name the account is held: Relationship of (2) to (1): Broker at which account is maintained: Account number: Contact person at broker and phone number: For each account, attach the most recent account statement listing securities in that account.If you have a beneficial interest in securities that are not listed in an attached account statement, list them below: Title and Type of Security Ticker/ CUSIP Number of Securities Principal Amount of Securities Broker Name 1. 2. 3. 4. 5. (Attach additional sheet if necessary) I certify that this form and the attached statements (if any) constitute all of the securities in which I have a beneficial interest. Access Person Signature Dated: Print Name This report must be submitted to the Chief Compliance Officer no later than 10 days after the filer becomes an Access Person, and the information must be current as of a date no more than 45 days before the date the filer becomes an Access Person. Appendix 4 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. ANNUAL PERSONAL SECURITIES HOLDINGS REPORT In accordance with Section VI(D) of the Code of Ethics, please provide the following information: Provide the following information with respect to all securities in which you had a direct or indirect beneficial interest as of December 31st of the prior year: Title and Type of Security Ticker/ CUSIP Number of Securities Principal Amount of Securities Broker Name 1. 2. 3. 4. 5. (Attach additional sheet if necessary) Alternatively, you may attach copies of account statements which provide the foregoing information. If your beneficial interest in any of the aforementioned securities is indirect, please provide the name of the direct owner and describe your relationship with such person: Provide the name of any broker, dealer or bank with whom an account is maintained in which any of the aforementioned securities are held for your direct or indirect benefit (including the name and telephone number of a contact person): (4)Provide account number(s): I certify that this form and the attached statements (if any) constitute all of the securities in which I have a beneficial interest as of December 31st of the prior year. Access Person Signature Dated: Print Name This report must be submitted annually to the Chief Compliance Officer no later than February 14 of each year, and the information must be current as of a date no more than 45 days prior to the date the report was submitted. Appendix 5 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. ACKNOWLEDGMENT OF RECEIPT OF AMENDED AND RESTATED CODE OF ETHICS I acknowledge that I have received the Amended and Restated Code of Ethics dated as of September 9, 2014 (the “Code of Ethics”), and represent: 1.In accordance with Section VI of the Code of Ethics, I will report all securities transactions in which I have a beneficial interest, except for transactions exempt from reporting under Section VII of the Code of Ethics. 2.I will comply with the Code of Ethics in all other respects. Access Person Signature Dated: Print Name Appendix 6 PROVIDENT TRUST COMPANY PROVIDENT MUTUAL FUNDS, INC. ANNUAL CERTIFICATION OF COMPLIANCE WITH THE AMENDED AND RESTATED CODE OF ETHICS I certify that during the past year: 1.In accordance with Section V of the Amended and Restated Code of Ethics (the “Code of Ethics”), I have reported all securities transactions in which I have a beneficial interest, except for transactions exempt from reporting under Section VI of the Code of Ethics. 2.I have complied with the Code of Ethics in all other respects. 3.I have read and understand the Code of Ethics and recognize that I am subject to the Code of Ethics. Access Person Signature Dated: Print Name Appendix 7 PROVIDENT MUTUAL FUNDS, INC. Securities Transaction Report for Independent Directors of the Fund For the Calendar Quarter Ended During the quarter referred to above, I had security transactions, as reported below, which are required to be reported pursuant to the Code of Ethics. Security Name and Ticker/CUSIP Transaction Date # of Shares or Par Value Interest Rate and Maturity Date (if applicable) Nature of Transaction (Purchase, Sale, Other) Price Principal Amount Account Number Broker, Dealer or Bank Through Whom Effected Signature: Print Name: Date: Must be submitted within 30 days of calendar quarter-end to the Chief Compliance Officer of the Fund.To the extent the independent director does not have any applicable transactions, this form need not be submitted. Reviewed: Date Compliance Review Signature Follow-up action (if any): 8343060_2
